Name: COMMISSION REGULATION (EEC) No 1382/93 of 4 June 1993 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: distributive trades;  agricultural structures and production;  trade policy;  processed agricultural produce;  production
 Date Published: nan

 5 . 6. 93 Official Journal of the European Communities No L 136/23 COMMISSION REGULATION (EEC) No 1382/93 of 4 June 1993 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 3472/85 (3), as last amended by Regulation (EEC) No 2310/92 (4), fixed the minimum quantity to be offered for intervention ; whereas, in view of the structure of production in Greece and Portugal, different limits should be kept for those countries for the 1992/93 and 1993/94 marketing years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3472/85 is hereby amended as follows : 1 . In Article 2 (3), the words 'for the 1991 /92 marketing year' are replaced by : 'for the 1991 /92, 1992/93 and 1993/94 marketing years'. 2. In Article 8 ( 1 ), the words 'during the 1991 /92 marke ­ ting year' are replaced by 'during the 1991 /92, 1992/93 and 1993/94 marketing years'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 215, 30 . 7. 1992, p. 1 . 0 OJ No L 333, 11 . 12 . 1985, p. 5 . (4 OJ No L 222, 7. 8 . 1992, p. 23 .